MAJOR, Circuit Judge
(dissenting).
It is evident that this is a case where the defendant’s moral delinquencies make it difficult to accord him a fair hearing. Without attempting to minimize such delinquencies, it is pertinent to note there is not a word of proof that he ever enticed, persuaded or induced any woman to commit an immoral act, or that he was ever interested in or seen in a house of prostitution either at Peoria or Evansville or that he ever visited such place (with the exception of the Riddle house in Evansville hereinafter referred to), or that he ever profited directly or indirectly from the immoral activities of any woman, including those he is charged with having transported. There is no proof that he had knowledge that any of the numerous women referred to in this case were engaged in prostitution either in Peoria or in Evansville. True, the defendant on a former occasion found his wife in a house in Louisville, Kentucky. Upon her promise to forsake the kind of life in which she was engaged, a reconciliation was effected and again they lived together, with some intermittent separations which followed quarrels concerning matters not disclosed by the record. Shortly before the Peoria episode he had undergone a serious operation and was not an able-bodied man. His chief derelictions were his indifference to the character of his associates' and his fondness for the race tracks.
The First Count.
The first count of the indictment, so far as here material, charges that the defendant knowingly transported from Peoria in the State of Illinois to Evansville in the State of Indiana two women, Geraldine Fleenor (his wife) and Gladys Egan, alias Gladys Kellogg, for the purpose of prostitution. The government relies solely upon circumstantial evidence to prove this transportation. The court instructed the jury that the transportation charged might be proven by circumstantial evidence and, as the majority opinion discloses, the judgment is now to be affirmed upon such proof.
The circumstances relied upon are just two, and as stated in the government’s brief are that (1) “Fleenor and his wife, Geraldine, * * * left [Peoria] just after noon [July 18] with James Kellogg and Gladys Egan in Fleenor’s car,” and (2) “The four, Rudell Fleenor, Geraldine Flee-nor, James Kellogg, and Gladys Egan, arrived and registered together at the Lincoln Hotel at Evansville, Indiana, just after midnight of July 19, 1946, after having arrived in Rudell Fleenor’s car.” Thus stating the situation most favorable to the government, the fact that the women transportees left Peoria with the defendant and some 36 hours later arrived with him in Evansville, Indiana (the map shows a distance of about 250 miles), it is presumed that the defendant transported these two women across the state line. The essential elements of the offense are (1) transportation and (2) for a purpose prescribed by the Act, in this case prostitution. So we have a situation where the transportation has been presumed and where the further presumption has been made that it was for a purpose stated in the Act. In my judgment, this is not permissible and for this reason alone the judgment as to the first count should be reversed.
In the beginning it is well to point out the universal rule followed in the federal courts that an inference or presumption cannot be imposed upon another inference or presumption. In United States v. Ross, 92 U.S. 281, 284, 23 L.Ed. 707, the court stated the rule thus: “Whenever circumstantial evidence is relied upon to prove a fact, the circumstances must be proved, and not themselves presumed. * * * A presumption which the jury is to make is not a circumstance in proof; and it is not, therefore, a legitimate foundation for a presumption. There is no open and visible connection between the fact out of which the first presumption arises and the fact sought to be established by the dependent presumption.”
In the recent case of Tot v. United States, 319 U.S. 463, 466, 63 S.Ct. 1241, 1244, 87 L.Ed. 1519, the court stated: “Although the Government may be unable to produce testimony of eye witnesses to the conduct *943on which guilt depends, this does not mean that it cannot produce proof sufficient to support a verdict. The jury is permitted to infer from one fact the existence of another essential to guilt, if reason and experience support the inference. In many circumstances courts hold that proof of the first fact furnishes a basis for inference of the existence of the second.”
In support of the last statement, the court in a footnote cites Wilson v. United States, 162 U.S. 613, 619, 16 S.Ct 895, 40 L.Ed. 1090. There the court enumerates numerous cases where an essential element may be established by inference. Among the illustrations cited is that the recent possession of stolen property may create an inference of knowledge, and that in a prosecution for arson, possession of property in the house at the time it was burned raises a presumplion that the defendant was present and connected with the offense. I suppose, however, that nobody would contend that the possession of the stolen property in the one instance or the fact that the house was burned in the. other could be proven in any manner except by direct proof. In Rosenberg v. United States, 10 Cir., 120 F.2d 935, 937, the rule is stated thus: “But an inference of fact which is essential to the establishment of the offense cannot be rested upon another inference. Conviction cannot be predicated upon one inference pyramided upon another. Presumption cannot be superimposed upon presumption and thus reach the ultimate conclusion of guilt.” The same rule is applied in Whealton v. United States, 3 Cir., 113 F.2d 710, 713; United States v. Russo, 3 Cir., 123 F.2d 420, 422; Brady v. United States, 10 Cir., 24 F.2d 399, 404; Nations v. United States, 8 Cir., 52 F.2d 97, 105.
After an examination of what I think are all of the recorded opinions predicated upon the Mann Act, I am unable to find a single case where the transportation element of the offense has been proven by circumstantial evidence. In every case where the transportation was in issue there has been direct proof as to this element, and in all the cases except two the direct proof has been furnished by the woman charged to have been transported. The two cases referred to are Cohen v. United States, 5 Cir., 120 F.2d 139, and United States v. Pape, 2 Cir., 144 F.2d 778. In the Cohen case defendant was charged with transporting his wife, who refused to testify against her husband. The court, without pointing out the character of evidence relied upon to prove transportation, held that it was sufficient. In the Pape case the alleged transportee was not a witness but the court sustained the judgment on proof that the defendant after his arrest had confessed to the transportation. The cases are numerous, of course, which hold that the purpose of the transportation may be inferred or presumed from the circumstances in proof but that is as far as they go. In United States v. Reginelli, 3 Cir., 133 F.2d 595, the court makes the distinction which should be made here. In that case it was contended that a conviction predicated upon circumstantial proof could not stand. The court, after pointing out that the purpose of the transportation could be inferred from the circumstances, stated, 133 F.2d at page 598: “It should be noted that it was only the defendant’s purpose in bringing about the women’s transportation that needed to be inferred. As already appears, the facts as to the interstate transportation and the immoral practices were directly proven by the oral testimony of witnesses.”
Not only was the jury permitted to infer that the transportation alleged in this count took place but they were permitted to do so in face of the direct and positive testimony of both of the women alleged to have been transported that they each made the trip from Peoria to Evansville by bus and that they were not transported by the defendant. These two witnesses were placed upon the stand by the government and there is nothing to indicate that the government was surprised by their testimony. Neither is there anything in the record which contradicts or impeaches their testimony on this vital issue. It is said, however, that the jury had a right to disbelieve them, but even so, the jury was not entitled to infer or presume that the transportation took place. Furthermore, their testimony was corroborated by that of Anna May Fleenor, the mother of the defendant (a defense witness), who testified that she returned from South Dakota where she had been on a *944business trip, on Monday July 15, 1946, and that defendant at that time was at her home in Louisville, Kentucky, and that he remained there until the latter part of that week.
Assuming arguendo what I think is not the law, that the transportation' may be inferred from the circumstances, it is only the beginning of a series of inferences; in-nuendoes, suspicions and speculations which must be made if the judgment is to be affirmed. I shall now point out the flimsy nature of the evidence relied upon to prove the two circumstances from which it is inferred that the transportation took place.
The ■ first and highly essential circumstance is that the defendant, accompanied by the two transportees and Kellogg, left the Julian Hotel in Peoria and drove away in defendant’s car. If this important link in the chain of circumstances relied upon by the government has not been established, it is obvious that the inference as to transportation which the government deduces therefrom must be rejected. Proof of this circumstance is predicated entirely upon the testimony of James Julian, the owner of the hotel. His testimony certainly does not prove directly the circumstances relied upon, and I doubt if it does so inf eren tially. He produced in court his hotel register which showed that the defendant and his wife, as well as Kellogg and his wife (the latter were not married but lived together as man and wife and held themselves out to their friends as such), were registered at the hotel on different occasions and were frequently about the hotel. The witness knew them all personally and identified them in the courtroom. His testimony in question and answer form, so far as material, to the instant question, is as follows:
“Q. Did they [Fleenor and his wife] come back after that, Mr. Julian? A. Yes, they were back several times — he , was. They came back around the 18th, July 17 or 18. Well, they checked out the 18th. That is the day.
4* 4* 4* 4* 4* 4t
“The Court: What fime did they check out?
“The Witness: Shortly after dinner, in the afternoon.
;}c * * * 4* 4:
“Q. Mr. Julian, you said that the Flee- ■ nors checked out of your hotel about, as I understood you to say, shortly after noon, early afternoon of the 18th of July, 1946? A. Yes, sir. That is what the record shows.
“Q. Do you recall their leaving at that time? A. I recall — well, they come and go. They were there so long, they would come and go, so the books show they left on that day, why they left on that day.
“Q. Do you remember seeing them leave? A. I remember seeing them coming in and going out, but I remember the room was vacant that day and it was drawed to my attention, and that is when they left.
4t jJj 4< 4< 4c
“Q. * . * * Who, if anyone left the hotel with the Fleenors on that 18th day of July, 1946? A. Well, to my knowledge, now, not be definite on that particular date, but Mr. and Mrs. Kellogg was there with them and went out.
“Q. How did they leave the hotel? A. Well, they had' a car.
4< * * 4* * 4*
"Q. You saw them leave in the car? A. Well, I saw them go to the car and when I looked up after bit, the car was gone. I did not see no more of them.
4» 4» 4» 4* 4* 4»
“Q. What is the-fact as to whether or ndt those four people, Mr. and Mrs. Kellogg and Mr. and Mrs. Fleenor left in that car? A. To my knowledge, when they went to it, they left in that car, but I did not see them all get into it. They disappeared from the walk, the car was gone.
******
“Q. Didn’t you testify yesterday, Mr. Julian, that the four of these people were there together and all got into the car ? A. I could not say personally. I did not stand there and watch them get in that car. Now, I looked at them go to the car, and to my knowledge, I figured that is where they all went.
“Q. Off in that car ? A. I figured that way, but I am not sure.
* * 4' * 4« *
"Q. Did either Mr. Kellogg or Mr. Flee-nor operate and have a car while they were staying at your hotel that period? A. *945There was one car there, one, I presumed it belonged to Mr. Fleenor.”
The witness was unable to identify a photograph of Fleenor’s car which at that point was offered in evidence. It is evident that this witness was merely testifying from his record that a Mr. and Mrs. Fleenor were registered and checked out on July 18, and that he had no personal recollection as to whether the defendant was there on that particular day. If there be any doubt on this score it is removed by his cross-examination which, so far as material, shows:
“Q. You were sure you were not there on the 18th? A. I was not there on the 18th because I remember the night clerk saying in the morning they had come back.
“Q. Then, of your own personal knowledge, you don’t know whether it was this man that signed on the 17th or 18th? A. He did not sign it in my presence.
* * * * * *
“Q. You are telling this Court and this Jury today that you don’t know whether this man registered in your hotel on the 17th or 18th? A. No, he did not register in any time there. He registered when I was on duty, not at that time.”
He further testified on cross-examination :
“Q. You don’t recall their leaving on the 17th or 18th, do you, Mr. Julian? A. Well, on the 17th or 18th there — yes, some way or other I recollect that she was — • I talked to her or something.
“Q. You talked to her? A. Yes, sir.
“Q. Could it have been another man besides this, that left with her on the 17th or 18th? A. Well, now, that, day I saw Mr. Kellogg and her, and I could not just say, I would not swear.
“Q. You are not now positive you saw Mr. Fleenor in Peoria the 17th or 18th of July this year? A. On the book, he was there.”
This testimony speaks for itself. Certainly it falls far short of proving that the defendant was in Peoria on July 18 or that he left in his or anybody else’s car. It doesn’t even create a respectable inference that he did so. Nor is there any direct proof that this party arrived in Evansville, Indiana, after midnight of July 19, 1946 in the defendant’s car. It is shown that the two couples arrived at the hotel at about the same time and that Fleenor’s car was parked in front of the hotel. The night clerk testified as to the registration and stated she did not remember whether Mr. and Mrs. Fleenor or Mr. and Mrs. Kellogg checked in first. The bell hop at the hotel testified that he first saw these two couples at the entrance of the hotel, that a car was parked in front of the hotel (identified as defendant’s car), that he got some baggage from the car and some from near the hotel door, that some of the people were out of of the car but how many were in and how many were out he did not know and he was unable to say which ones were in the car and which ones were out. Ón cross-examination this witness testified as follows:
“Q. On this occasion will you say that you got some baggage at the door, in other words, there were guests coming in with baggage, is that true? A. That is right.
“Q. You got the baggage and went to the desk and set it down? A. That is right.
“Q. Didn’t you say the next thing you went back for a call and got some other baggage, is that what you are telling? A. Yes, sir.
“Q. You didn’t know whose bag? A. Oh, no.”
Thus there is no direct proof, as the government asserts, that these four people arrived at the Evansville hotel in defendant’s car; at the most it can only be inferred that they did so. Indulging in such inference, we then have a situation where it can only be inferred from the testimony heretofore related that these four people checked out of the hotel in Peoria on the afternoon of July 18 and left in defendant’s car and can only be inferred that after midnight of July 19 (some 36 hours later) they arrived at the hotel iri Evansville in defendants’ car; and, having inferred these two circumstances, we must indulge in the further inference that by reason thereof the defendant transported the two women in interstate commerce from Peoria to Evansville, and then after this pyramid of infer-*946enees indulge in further, inference that the transportation was for the purpose of prostitution.
Furthermore, even though the transportation took place as alleged, it is difficult to discern a reasonable basis for an inference that it was defendant’s purpose to transport his wife and Mrs. Kellogg for any purpose proscribed by the Act. But it is asserted that they both practiced prostitution after their arrival in Evansville. That is true as to defendant’s wife — in fact, she admits it — but there is not a word of direct proof that Mrs. Kellogg did so and she emphatically denies that she did. The only testimony which bears on the assertion as to Mrs. Kellogg is that of Mildred Riddle, the keeper of a house in Evansville. She testified she was personally acquainted with defendant’s wife (Geraldine Fleenor) and that she saw Gladys Kellogg one time. She testified as follows:
“Q. When and where did you first see those two women? A. They came to my house.”
She then fixed the date as the 19th or 20th of July, T946.
“Q. For what purpose did they come? A. Well, they wanted to work.
“Q. What kind of work? A. There at the house.
“Q. You mean as prostitutes at the house? A. .Yes. .
“Q. They wanted to be prostitutes at your house? A. Yes, sir.
“Q. Both of them? A. ■ No.
“Q. I mean, did both ask for it? A. Well, I guess that is what both came for, but I just talked to Geraldine.”
She then testified that she took Mrs. Kellogg to a Mrs. Lawrence who had been renting rooms and that she never saw Mrs. Kellogg after that time. The most that can be said is that Mrs. Kellogg was along with Mrs. Fleenor when the latter was looking for work. Mrs. Kellogg' denies that she was with Mrs. Fleenor on the occasion referred to but admits that after her alleged husband checked out of the hotel, she had a room for a few days at the home of Mrs. Lawrence. Even if it be inferred from this incident that Mrs. Kellogg practiced prostitution in Evansville, there is no proof from which it can be reasonably inferred that defendant had knowledge thereof. The defendant’s wife had hours at the’ Riddle house from about 11:30 in the morning to 6 in the evening; however, she was not there every day — sometimes it would be three or four days between trips. It is significant that the time she spent at the Riddle house was during the time the defendant was away from the hotel where they were living, attending the races in Louisville. Rather than infer as the government does that the defendant had knowledge of his wife’s activities at the Riddle house, it seems more reasonable to infer that his wife was purposely keeping from him knowledge of her activities.
An incident made much of is Mildred Riddle’s testimony that she saw the defendant one time at her house when he came there to inquire of her husband about an automobile tire. The witness invited him in for supper.
“Q. Who was present at that time? A. Well, Geraldine and I think Sue [trans-portee in second count] was there and myself and my husband.” There is no evidence that defendant at any time was in or around a house of prostitution in Peoria, and this is the sole instance where he was in such a house in Evansville. This incident, however, is strongly relied upon to show the defendant’s knowledge that his wife was engaged in prostitution. The evidence, however, shows nothing more than that the parties had dinner together. Just whether a man by eating dinner with women can determine whether or not they are engaged in prostitution, I would not know, but the inference which is sought to be drawn from this incident is no more unreasonable than many of the other inferences which have been indulged in.
Mrs. Kellogg testified that her purpose in coming to Evansville was to attend the races. The defendant’s wife testified that she came there at the request of Francis Huntley, the alleged husband of Sue Kearns. If it be inferred that the purpose of these women in coming to Evansville was to engage in prostitution, on what rational basis can it be inferred that it was also the defendant’s purpose? The proof, in my judg-*947merit, furnishes no basis for such an inference, notwithstanding the defendant’s indifference to ordinary moral standards.
The Second Count.
The second count, so far as here material, charges that the defendant knowingly transported, caused to be transported and aided and assisted in such transportation from Henderson in the State of Kentucky to Evansville in the State of Indiana a woman by the name of Sue Kearns for the purpose of prostitution. Sue Kearns, though never married, lived with Francis Huntley as his common-law wife, both in Peoria and in Evansville. In both cities she was an inmate of a house of prostitution and in Evansville in the same house with Mrs. Fleenor. While the record does not show, we may take notice of the fact that Henderson, Kentucky, is only a few miles and just across the river from Evansville, Indiana. Some time prior to the 16th of August Sue Kearns and her consort, Francis Huntley, had a falling out and Sue took up her abode in the Kingdon Hotel in Henderson. On or about the date alleged Huntley, driving the defendant’s car and accompanied by the defendant, his wife and one Hollowell, went over to Henderson, and Sue was returned in the automobile to Evansville where she shortly returned to the Riddle house. This is the transportation alleged in the second count.
In this instance the transportation was proven by direct evidence but the doubtful question is whether that transportation was by the defendant and, if so, whether it was for the purpose proscribed by the Act. The sole testimony concerning the conception of this trip was that given by the defendant’s wife. In response to a question she stated: “Rudell and myself and Mr. Hollowell, and I believe Mr. Kellogg was sitting in the Blue Bar. The Blue Bar is beneath the Lincoln Hotel. That is the bar that belongs to the hotel, and Frank came down and asked Rudell to take him some place and he said, T am sick.’ He said, T will drive myself.’ I said, ‘Come on, I want to get something to eat anyway.’ So we drove along and didn’t pay any attention and Frank went over and went into a hotel and brought Sue and brought her out, she came out and got in the car and we came hack over and went to a restaurant or cafeteria around the corner from the hotel and got something to eat, and Rudell and I went to the movies.”
There isn’t a word of proof that the defendant had any knowledge as to where Sue Kearns was located at that time; in fact, there is no proof that he was told or knew that Huntley proposed to take a trip which would culminate in the transporta-lion of his alleged wife. It is evident that the defendant was reluctant to make the trip because of his physical condition but that he was willing for Huntley to drive his car, and that he and his wife went along merely for the ride. When the party arrived at the hotel in Henderson, according to the testimony of Mrs. Fleenor, all of them remained in the car except Huntley and he went to the hotel to inquire about Sue. What happened at that point is told by Sue in her testimony.
“Q. All right now, how did you get back from Henderson, Kentucky, to Evansville, Indiana? A. Mr. and Mrs. Fleenor and Mr. Hollowell and Frank came over.
“O. Now, that is the defendant Fleenor and Geraldine Fleenor — that is whom you are talking about? A. Yes, sir.
“Q. And Frank is Frank Huntley? A. Yes, sir.
* * * * * *
“Q. Do you know whose car? A. In Mr. Fleenor’s car, Mr. Huntley was driving.
* * * * * *
“Q. When was it, day or night, they came over? A. It was in the afternoon.
“Q. Where did they find you? A. At the Kingdon Hotel.
“Q. Did all or one of them, or more than one of the four people that you mentioned, come up? A. Just one.
“Q. Who came? A. Mr. Huntley.
* * * * * *
“Q. What happened then, will you tell us ? A. He asked me to come back with him. Well, we had planned to go to my mother’s, so he told me to come on back and we would leave and go home to North Carolina.
“Q. Did you go? A. No, sir.
*948“Q. Why didn’t you go, Sue? A. We came back to Evansville and — well, it was my suggestion that I stay on here for a while longer.”
After the party returned to Evansville, Huntley and Sue again registered at the Lincoln Hotel as husband and wife, and shortly afterward she returned to the Riddle house. Her cross-examination discloses:
“Q. Did Fleenor have anything to do with your coming to Evansville? A. No, sir.
“Q. You were with your husband, the boy who holds himself out as your husband, Frank Huntley? A. Yes, sir.
“Q. You introduced him to Mr. and Mrs. Fleenor as your husband? A. Yes, sir.
“Q. And registered in the hotel as man and wife? A. Yes, sir.
“Q. Then after you got here you held yourself out as man and wife? A. Yes, sir.
******
“Q. Now, when you left Evansville and went over to Henderson, did Mr. Fleenor have anything to do with your leaving Evansville? A. No, sir.
“Q. Was it his suggestion? A. No, sir, it was not anyone’s.
“Q. You and Frank had had an argument, is that true? A. Yes, sir.
“Q. You picked up and left? A. Yes, sir.
"Q. Had you all made plans — you said something about having made plans to go to your mother’s. A. Yes, sir, we had.
“Q. Then you left and went to Henderson? A. Yes, sir.
"Q. Did Mr. Fleenor or Mrs. Fleenor, or Mr. Hollowell, did they come and say anything to you about coming back? Who asked you to come back? A. Frank.”
The court then took a hand in the examination of the witness as follows:
“The Court: Who was in the car when you came home from Henderson ? A. Mr. and Mrs. Fleenor and Mr. Hollowell and Frank and myself.
“The Court: Was anything said on that trip back, in the presence of this Defendant as to what you were going to do when you got back? A. Yes, I think their understanding was we were going to leave for North Carolina.
“The Court: Did you talk about it in the car? A. Yes, sir, we did talk about it.
“The Court: Talk anything about going back up on First Street? A. No, sir, we did not.
******
“Q. After you got back over here to Evansville did Mr. Fleenor take you down to Mrs. Riddle’s? A. No, sir.
“Q. Where did you leave Mr. and Mrs. Fleenor and Mr. Hollowell? A. We went to a restaurant around the corner from the hotel and we ate and then I left them — I think they went to a movie. I am not sure, but Frank and I went upstairs when we left them in the lobby.”
There is no other testimony in the record which proves or tends to prove the charge of the second count. In my judgment, it is not sufficient to show that the defendant transported, caused to be transported, or aided or assisted in the transportation of Sue Kearns on the return trip from Henderson to Evansville. True, it was the defendant’s car, but it was put in motion and operated solely by Huntley. It is quite plain that defendant permitted this use by Huntley as a matter of favor or accommodation. The trip was not made at the suggestion of the defendant; in fact, it was conceived solely by Huntley. The most that can be said of the defendant is that he went along for a ride in his own car, and that the hauling of Sue Kearns was only an incident as far as he was concerned. There is no proof that the defendant had knowledge of Huntley’s purpose in making the trip until they arrived at the Kingdon Hotel in Henderson or that the defendant by any act, word or deed invited, persuaded or induced Sue Kearns to get into the car and make the return trip with them to Evansville. That transportation, in my judgment, was solely the act of Huntley and not that of the defendant.
Furthermore, even though the transportation be imputed to the defendant, there is not the slightest basis for a rational inference that it was on his part for any improper purpose. There is no evidence and *949no reason to think that he had even a remote interest, directly or indirectly, in the activities of Sue Kearns. How could it possibly have made any difference to him whether Sue Kearns engaged in prostitution upon her return to Evansville? In fact, it was none of his business or concern. She was living with Huntley as his wife and, so far as the record discloses, the defendant had no information or knowledge that they were not married. If there is any room for an inference of an improper motive in this transportation it must be attributed to Huntley and not to the defendant. Motive or purpose is personal and cannot be transmitted from one to another. More than that, the direct proof shows without contradiction that so far as the defendant was aware Huntley induced Sue Kearns to return to Evansville upon the latter’s promise that she would be taken to North Carolina for a visit with her mother, and the proof also discloses without contradiction that this was the sole purpose discussed in defendant’s presence on the return trip.
The government’s case here, in my judgment, is weaker than it was in Mortensen v. United States, 322 U.S. 369, 64 S.Ct. 1037, 88 L.Ed. 1331, which was reversed by the Supreme Court. There, the act of transportation was not in dispute and the court considered only whether the proof sufficiently established the proscribed purpose. The defendants were the keepers of a house of prostitution, took two of their inmates into another state, brought them back and the women immediately resumed their activities in defendants’ house. In United States v. Oriolo, 3 Cir., 146 F.2d 152, the Court of Appeals distinguished the Mortensen case and affirmed a conviction under the Mann Act. In my judgment this case was far stronger for the government than either the Mortensen or the instant case. Nevertheless, the Supreme Court allowed certiorari and reversed the judgment without opinion on the strength o Í the Mor-tensen case. 324 U.S. 824, 65 S.Ct. 683, 89 L.Ed. 1393.
In my view, the proof is wholly insufficient to support the judgment as to either count. I would reverse it. Entertaining this view, I find it unnecessary to consider the numerous other errors assigned.